FILED
                              NOT FOR PUBLICATION                           JAN 04 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUVENTINO BARRERA MARTINEZ,                       No. 09-73595
a.k.a. Martin Reyes Castro,
                                                  Agency No. A094-464-928
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Juventino Barrera Martinez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      The record does not compel the conclusion that Barrera Martinez established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4), (5). Accordingly, his asylum claim fails.

      Substantial evidence supports the agency’s finding that Barrera Martinez

failed to establish the harm he fears is on account of a protected ground, because

the threats against him are based on a personal problem with his cousin. See INS v.

Elias-Zacarias, 502 U.S. 478, 481-82 (1992); Molina-Morales v. INS, 237 F.3d
1048, 1052 (9th Cir. 2001) (personal retribution is not persecution on account of a

protected ground). Accordingly, his withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Barrera Martinez failed to establish it is more likely than not he would be tortured

upon return to El Salvador. See Santos-Lemus v. Mukasey, 542 F.3d 738, 748-49

(9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73595